Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rubicon Receives Permits to Commence Phoenix Shaft Dewatering and Rehabilitation; Closure Plan Filed for Underground Advanced Exploration Program - Phoenix Gold Project, Red Lake, Ontario << - work scheduled to commence week of February 2, 2009 - RMX.TSX / RBY.NYSE Alternext US >> TORONTO, Feb. 2 /CNW/ - Rubicon Minerals Corporation (RMX.TSX: RBY.NYSE Alternext US) is pleased to announce that it has received all of the necessary permits and has provided notice to required government agencies that it will commence dewatering and subsequent rehabilitation of the Phoenix shaft (collectively referred to as Phase I work) during the week of February 2, 2009. It is estimated that Phase I dewatering and rehabilitation will take approximately 40 days to complete. Work is being carried out by J.P.Whelan Mining Contractors of Kirkland Lake, Ontario. In addition, Rubicon has submitted its Closure Plan to the Government of Ontario. Subject to approval of the Closure Plan, Rubicon plans to commence work to extend the existing three compartment shaft by approximately 200 metres and drift approximately 200 metres toward the F2 Gold Zone to be in position to continue drilling the zone from underground. The F2 Gold Zone lies approximately 450 metres to the southeast of the existing shaft (see www.rubiconminerals.com for further information). "This is an important milestone for the Company. We are taking a key step to allow us to more effectively explore and possibly develop the F2 Gold Zone.
